Citation Nr: 1014049	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for herniated lumbar disc with fusion L5-S1.

2. Entitlement to an initial compensable rating for scars, 
residuals of inguinal hernias.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 
1984 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the RO in Chicago, 
Illinois.

The Veteran testified in August 2007 before the undersigned 
Board member.  

In January 2008, the Board remanded this claim for additional 
development.  The case has been returned for further review.  
The Board is satisfied that there was substantial compliance 
with its remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The record reflects that a VA examiner has stated that the 
Veteran has ilioinguuinal neuropathy as a residual of his 
hernia surgery.  This matter is referred to the RO for 
consideration. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back 
disability was manifested by limitation of motion with 
forward flexion limited to 45 degrees; but not limited to 30 
degrees or less, and no showing of ankylosis.  

2.  Veteran has sensory loss in the right lower extremity 
equivalent to mild, incomplete paralysis of the peroneal 
nerve.  




3.  The Veteran's scars, residuals of inguinal hernias shows 
that the scars are not tender or ulcerated and result in no 
functional impairment; the disorder did not manifest in a 
recurrent, readily reducible hernia that was well supported 
by a truss or belt.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for herniated lumbar disc with fusion L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5241 (2009).  

2.  The criteria for a separate 10 percent rating for 
incomplete paralysis of the right peroneal nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.2, 4.6, 4.124a, Diagnostic Code 8521 (2009).  

3.  The criteria for an initial compensable disability rating 
for the Veteran's service- connected scars, residuals of 
inguinal hernias repair are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.114, Diagnostic Codes 7338-7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, and private treatment records with the 
file, and he was afforded VA examinations.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The examinations were adequate for rating purposes as all 
necessary information regarding the disabilities as they 
relate to the Rating Schedule was provided.  Further, there 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected back disorder or his scars, residuals of inguinal 
hernia since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2009).  Finally, although the Veteran has submitted evidence 
of a medical disability, and made a claim for the highest 
rating possible, he has not submitted evidence of 
unemployability, or claimed to be unemployable; therefore, 
the question of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU rating) has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

Higher Initial Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefore are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

The Veteran contends that his service-connected disabilities 
are more disabling than reflected in the current rating 
percentages assigned.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

A Low Back Disorder

In December 2004, the Veteran was granted service connection 
and assigned a 20 percent disability rating for his low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5241.  He 
has disagreed with this rating and this appeal ensued.  DC 
5241 provides that lumbosacral strain will be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Degenerative arthritis of the spine is also rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5241.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent disability rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30% 
evaluation is assigned for forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months.

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. (Italics added). Note 2: If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

The clinical findings during the entire appeal period do not 
show that a rating higher than 20 percent is warranted for 
the Veteran's low back disorder.  He was examined by VA in 
September 2004.  He complained of back pain and numbness in 
the legs, especially the right leg.  He reported having back 
surgery in 1997 and 2001 as well as in 2002.  Examination 
showed a loss of the normal lumbar lordosis.  There was a 3 
inch central scar and a 2 inch scar one inch lateral to the 3 
inch scar.  The scars were noted to be without pain and 
without weakness and moved freely without pain.  No numbness 
was noted and the scars were level with surrounding skin.  
The lumbar spine flexed to 45 degrees and extended to 10 
degrees with lateral bending to 15 degrees bilaterally.  The 
thoracic spine rotated to 30 degrees in each direction.  The 
motions were without significant pain, but with mild 
weakness.  There was moderate lack of endurance but no lack 
of coordination noted on the examination.  The finding was, 
status following herniated lumbar disk at L5-S1.  Mild lumbar 
pain and occasional right sciatic pain was noted.  The 
examiner stated that there was no evidence of radiculopathy 
at this time.  

VA outpatient records dated in 2004 have also been reviewed.  
They show treatment for various complaints unrelated to the 
Veteran's low back disorder.  

Private medical records dated from 2005 to 2009 show 
treatment for various disorders and include treatment for 
complaints of low back pain and spasms as well as right leg 
sciatica.  Radiological studies taken during this time frame 
show herniation and degenerative changes.  

The Veteran was examined by VA in October 2009.  The claims 
file was reviewed.  
The Veteran's medical history was noted.  The Veteran 
complained of back pain which radiated into the legs and 
numbness in his right foot. The Veteran reported that he has 
not had any incapacitating episodes of back pain in the past 
12 months in which he was placed on bed rest by a physician.  
He reported having flare-ups usually after driving for a long 
period of time or for long periods of sitting, but sometimes 
just lying in bed or having sex.  He stated that driving 
caused him to have increased symptoms for two or three days 
with increase of symptoms to the severe category.  He 
reported having stiffness, fatigue and spasms as well as 
weakness with numbness on the lateral aspect of the right 
foot.  He reported that he had foot drop but that he had 
recovered that strength fairly well.  Examination showed that 
the Veteran walked with a normal gait with out the aid of any 
assistive device.  He had a midline lumbar scar from the L3 
to the sacrum that was 2 inches in length.  Flexion was 
measured using a gonimeter and was to 45 degrees.  With 
repetitions he could continue to flex to 45 degrees with 
complaints of pain during the last 25 degrees but without 
loss of motion or increased complaints of pain.  He could 
extend to 20 degrees with pain during the last 10 degrees.  
With repetitions he was able to maintain extension to 20 
degrees with no increased pain.  Examination of the 
extremities showed Achilles reflexes to be 1+ on the right 
and 2+ on the left.  Sensation was normal except that the 
lateral aspect of the right foot and dorsum of the lateral 
three toes.  The finding was, degenerative arthritis of the 
lumbosacral spine; moderate to severe degree with surgical 
L5-S1 fusion; right L5-S1 radiculopathy with findings of 
decreased ankle jerk on the right and subjectively decreased 
pinprick acuity on the lateral and dorsal toes of the right 
foot.  In an October 2009 addendum, the X-rays of the 
lumbosacral spine were noted and finding was post-surgical 
change of the lumbosacral region without acute bony 
abnormalities evident. 

The clinical findings of record for this time period reflect 
that the Veteran has limited motion due to pain.  To obtain a 
disability rating higher than the currently assigned 20 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine must be 30 degrees or less, or there must be ankylosis. 

On VA examinations, the Veteran exhibited forward flexion of 
the lumbar spine to 45 degrees.  And there is no showing of 
ankylosis.   Since the examinations did not reflect flexion 
limited to 30 degrees or less or ankylosis, a rating beyond 
20 percent is not shown.  

As noted, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
of these elements. In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
innervations, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are relevant considerations for 
determination of joint disabilities.  38 C.F.R. § 4.45. 
Painful, unstable, or misaligned joints due to a healed 
injury are entitled to at least the minimal compensable 
rating for the joint. 38 C.F.R. § 4.59.  

The Board notes that during this time period, testing did not 
disclose any additional functional impairment due to fatigue, 
weakness, incoordination, or excess fatigability.  In this 
regard, the Board notes that the Veteran's range of motion 
did not decrease following repeated motion-rather it 
remained the same.  Accordingly, when all pertinent 
disability factors are considered, it is clear that the 
rating assigned takes into consideration any functional 
impairment the Veteran may possess. 

The Board has considered whether there is any other schedular 
basis for granting a higher or separate rating during this 
period.  The record does not show that the Veteran 
experienced any incapacitating episode necessitating bed rest 
prescribed by a physician.  None were documented on either VA 
examination, and in 2009 he specifically denied this.  
Therefore, the disability would not warrant a higher rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  Further his scars have 
been noted to be without pain or weakness and moved freely 
without pain.  There is no showing that the scars in any way 
interfered with function.  Thus a separate rating for scars 
is not shown.  38 C.F.R. § 4.118, DC's 7804, 7805.  

In sum, there is no schedular basis for granting more than a 
20 percent rating at any time during the appeal period.  
However, the evidence shows that the disability is productive 
of neurological impairment in the right lower extremity.  A 
separate 10 percent rating is warranted for mild incomplete 
paralysis of the right peroneal nerve under 38 C.F.R. § 
4.124a, DC 8521.  Since only very slight sensory impairment 
is exhibited, moderate incomplete paralysis is not present.  
The left lower extremity does not exhibit even mild sensory 
loss and a compensable evaluation for the left lower 
extremity is not warranted.  Therefore, a separate 10 percent 
rating is assigned for the neurological findings in the right 
lower extremity.  

In conclusion, a preponderance of the evidence is against 
entitlement to a higher disability rating.  In arriving at 
this conclusion, the Board has specifically considered 
whether the Veteran is entitled to a "staged rating."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is 
the Board's conclusion, however, that the Veteran's back 
disorder has never been more than 20 percent disabling since 
the time that the underlying claim for service connection was 
filed.  A "staged rating" is not warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

Scars Residuals of Inguinal Hernias 

The Veteran is seeking a compensable rating for his scars, 
residuals of inguinal hernias.  The Veteran's service-
connected disorder has been rated by the RO under the 
provisions of Diagnostic Code 7338-7805.  Under DC 7338, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia, which is postoperative and recurrent or un-
operated irremediable, and not well supported by a truss, or 
not readily reducible.  A 60 percent evaluation is warranted 
for a large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Note:  Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  Under 
DC 7805, scars, will be rated on limitation of function of 
the part affected.  

The Veteran was examined by VA in September 2004.  His 
medical history was noted.  Examination of the groin showed 
no evidence of any recurrent hernia.  The right inguinal 
hernia incision was 4 inches long with no incision on the 
left since it was done laporosccopically.  The examiner noted 
in November 2004 addendum that the Veteran reported a history 
of right inguinal hernia done with open repair.  He had some 
mild discomfort on the right side by there was no evidence of 
any ilioinguinal disturbance.  

On VA genitourinary examination in September 2005, it was 
noted that the Veteran had a right hernia repair times two-
once in 1995 and once in 1999.  Examination showed a small 
bulging of the right inguinal hernia area; none on the left.  
No diagnosis pertinent to this disorder was given. 

VA outpatient record in August 2004 shows that the Veteran 
had a 4 1/2 inch x 1/2 cm right inguinal hernia scar from repair 
in 1995 and a 3/4 inch bellybutton scar from hernia repair 
surgery repair in 1999.  

An August 2007 a private right hernia ultrasound was within 
normal limits with no hernia or mass lesion present.  Private 
medical records show that in October 2007, the Veteran was 
seen for an unrelated complaint.  He complained of numbness 
in the right groin region.  On examination it was noted that 
he had a well healed hernia incision on the right.  There was 
no hernia upon palpation.  Sensation to cold was decreased 
along the medial aspect of the hernia scar.  The finding was, 
chronic ilioinguinal neuritis.  

The Veteran was examined by VA in October 2009.  The claims 
file was reviewed.  A history was obtained.  The Veteran 
reported that the right inguinal scar area was symptomatic 
with sharp discomfort that is worsened after sexual activity, 
when sitting and when driving.  He also reported some sensory 
loss in the area of the scar.  Examination of the scars 
showed a 2.5 c, x 1mm slightly hypopigmented flat, nontender, 
non-durated, non fixed well- healed scar of the 
infraumbilical area.  There was a 9 cm x 8 mm slightly hypo-
pigmented flat nontender non-indurated, non-fixed well healed 
right inguinal scar.  It was noted that directly over and for 
several centimeters on each side of the scar is decreased 
ability to discriminate sharp from dull sensation but warm 
from cool and gross touch remained present.  It was noted 
that on inspection and palpation, no right inguinal hernia 
appeared to be present at that time.  It was also noted that 
there was no disfigurement.  The assessment was, scars 
residuals from right inguinal hernia surgeries times 2.  
Infraumbilical, asymptomatic; right inguinal, associated with 
ilioinguinal neuropathy which is also a residual from the 
surgery.  

The evidence does not show recurrence of the Veteran's 
hernias.  Thus a compensable evaluation is not warranted for 
the disorder at any time during the appeal period.  Private 
and VA treatment records do not show recurrence of the 
hernias.  The VA examinations found no reoccurrences of 
hernias and no residuals to warrant a 10 percent rating.  
Further while the Veteran had complaints of discomfort in the 
area, the examiners did not find that the scars were painful 
or tender.  Thus, a higher rating is not warranted for the 
Veteran's surgical scars.  See Schedule for Rating 
Disabilities; the Skin, 38 C.F.R. § 4.118.

In conclusion, a preponderance of the evidence is against 
entitlement to a compensable disability rating for the 
Veteran's scars, residuals of inguinal hernia repair.  In 
arriving at this conclusion, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
Veteran's post-operative hernias has never been more than 
noncompensably disabling since the time that the underlying 
claim for service connection was filed.  A "staged rating" is 
not warranted.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disorder or the residuals inguinal hernia 
repair is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disorders with 
the established criteria found in the rating shows that the 
rating criteria reasonably describe the Veteran's disability 
and symptomatology for both of the disabilities at issue 
here.  

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms." The record 
does not show that the Veteran has required frequent 
hospitalizations for either disorder.   There is nothing in 
the record which suggests that either disorder markedly 
impacts his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.  

In short, there is nothing in the record to indicate that 
theses service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted. 


ORDER

An initial disability rating greater than 20 percent for 
herniated lumbar disc with fusion L5-S1 is denied. 

A separate 10 percent rating for incomplete paralysis of the 
external popliteal nerve of the right leg is allowed, subject 
to the regulations pertinent to the disbursement of monetary 
funds.

An initial compensable evaluation for the scars, residuals of 
inguinal hernias is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


